Exhibit 10.2

LOGO [g23525img001.jpg]

Cira Center, 2929 Arch Street, 17th Floor, Pennsylvania 19104

Phone: 215.701.9555 Fax: 215.701.8281

February 28, 2007

Cohen & Company Financial Management, LLC

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

Re: Note Purchase Agreement, dated December 5, 2006, among PFW III, Ltd., the
Investors Party thereto, Alesco Warehouse Conduit LLC, as Initial Subordinated
Noteholder and ABN Amro Bank N.V. (the “Note Purchase Agreement”)

Ladies and Gentlemen:

We refer to the captioned Note Purchase Agreement pursuant to which Alesco
Warehouse Conduit LLC (the “Note Purchaser”), a subsidiary of Alesco Financial
Inc. (“AFN”), acquired subordinated notes (the “Subordinated Notes”) issued by
PFW Funding III, Ltd. (the “Issuer”). Cohen & Company Financial Management, LLC
is an affiliate of the external manager of AFN and is the Asset Manager of the
assets of the Issuer. Capitalized terms used but not defined herein shall have
the meanings given to them in the Note Purchase Agreement

In consideration of the benefits that the Asset Manager and its affiliates
receive due to the Note Purchaser’s investment in the Subordinated Notes, the
Asset Manager agrees that if the Yield (as defined below) earned by the Note
Purchaser on the Subordinated Notes in respect of the periods shown below is
less than the Minimum Annualized Pre-tax Yield (“Minimum Yield) set forth below
in respect of such periods, the Asset Manager shall pay to the Note Purchaser
the amount of the shortfall (the “Shortfall Amount”). The Asset Manager shall
pay the Shortfall Amount to the Note Purchaser within 10 business days after the
delivery of a written notice (a “Shortfall Notice”) from the Note Purchaser to
the Asset Manager of the existence of a Shortfall. A Shortfall Notice must be
delivered within 20 business days after the end of the period in respect of
which a Shortfall has occurred. A Shortfall Notice must include a reasonably
detailed calculation of the Shortfall. A Shortfall Notice shall be deemed
conclusive absent manifest error.

 

Period

   Minimum Yield  

Each fiscal quarter beginning with the fiscal quarter ending March 31, 2007

   25 %

For purposes of this letter agreement, the term “Yield” in respect of the
applicable period means the amount of the effective yield accruing to the Note
Purchaser on the average cash balance maintained by the Note Purchaser on
deposit with the Issuer for such period. The risk associated with defaults of
collateral on the warehouse remains with the Note Purchaser.



--------------------------------------------------------------------------------

This agreement shall remain in effect as long as the Subordinated Notes are
outstanding and can not be amended except in a writing signed by all parties.

If the foregoing is acceptable, kindly execute this letter agreement in the
place indicated below.

 

Sincerely, ALESCO FINANCIAL INC.

/s/ James J. McEntee, III

Name: James J. McEntee, III Title: CEO and President ALESCO WAREHOUSE CONDUIT,
LLC

/s/ John J. Longino

Name: John J. Longino Title: CFO and Treasurer ACCEPTED AND AGREED This 10th day
of April, 2007 COHEN & COMPANY FINANCIAL MANAGEMENT, LLC

/s/ Shami Patel

Name: Shami Patel Title: Managing Director COHEN & COMPANY

/s/ Christopher Ricciardi

Name: Christopher Ricciardi Title: CEO and President